ORDER

PER CURIAM
Appellant Samuel Malle (“Father”) appeals from the judgment of the trial court granting Respondent' Melissa Auxier’s (“Mother”) rhbtion allowing Mother to relocate the primary residence of the parties’ minor child (“Child”) from St. Louis County, Missouri to Tampa, Florida. On appeal, Father contends that the trial court erred, abused its discretion, and misapplied the law in its judgment. . Father argues that the proposed relocation was not in good faith and not in the best interest of Child.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The- judgment of the trial court is affirmed in accordance-with Rule 84.16(b).